IN THE SUPREME COURT OF IOWA

                                     No. 21–0101

            Submitted September 14, 2022—Filed October 21, 2022


STATE OF IOWA,

      Appellee,

vs.

MYCHAEL RICHARD PATTEN,

      Appellant.


      On review from the Iowa Court of Appeals.

      Appeal from the Iowa District Court for Lee (North) County, John M.

Wright, Judge.

      The defendant seeks further review of the court of appeals decision

affirming his sentence entered after the prosecutor allegedly breached the

parties’ plea agreement. DECISION OF COURT OF APPEALS VACATED;

DISTRICT COURT JUDGMENT OF CONVICTION AFFIRMED, SENTENCE

VACATED, AND REMANDED FOR RESENTENCING.

      Oxley, J., delivered the opinion of the court, in which all participating

justices joined. May, J., took no part in the consideration or decision of the case.

      Martha J. Lucey, State Appellate Defender, and Josh Irwin, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.
                                                  2


OXLEY, Justice.

       The importance of plea bargaining to our system of justice, the principles

which underlie the bargains themselves, and the significance of a bargain’s

breach have been litigated, contemplated, and explicated on a regular basis—in

Iowa alone—for nearly the last half-century.1 “Estimates suggest that ninety-five

percent of criminal convictions are based on guilty pleas, most of which result

from plea bargains. No less an authority than the United States Supreme Court

has declared that plea-bargaining ‘is the criminal justice system.’ ” Sothman v.

State, 967 N.W.2d 512, 540 (Iowa 2021) (McDermott, J., dissenting) (citation

omitted) (quoting Missouri v. Frye, 566 U.S. 134, 144 (2012)). Given the

significant rights forfeited by a criminal defendant in entering a guilty plea

agreement, we place a heightened expectation on prosecutors to meticulously

carry out the promises they make as part of a plea deal.

       We are once again tasked with reviewing a cold record to determine

whether a prosecutor satisfied a promise to make a specific sentencing

recommendation, here for suspended sentences on all counts. That inquiry

cannot be reduced to a bright-line, one-size-fits-all rule, as this case illustrates.

The context of the prosecutor’s performance is the paramount consideration for

assessing compliance with plea agreements. Perhaps even more important than



       1We    most recently examined this issue just last term in State v. Davis,
971 N.W.2d 546, 556 (Iowa 2022), but as early as 1974, we recognized the significance of these
agreements to our criminal justice system, see State v. Kuchenreuther, 218 N.W.2d 621, 624
(Iowa 1974) (“There is more at stake than just the liberty of th[e] defendant. At stake is the honor
of the government, public confidence in the fair administration of justice, and the efficient
administration of justice . . . .” (quoting United States v. Carter, 454 F.2d 426, 428 (4th Cir. 1972)
(en banc))).
                                         3


what the prosecutor does in any given case is how she does it—what she says,

in what way, and with what implication. The record before us reveals that the

prosecutor asked the court to adopt the parties’ plea agreement but then, for the

first time, qualified her request by explaining the “sole reason” and “sole driving

force” behind agreeing to recommend suspended sentences was the victim’s

desire for the defendant to be part of their daughter’s life. This qualification

undermined—and        therefore     breached—the    prosecutor’s    agreement     to

recommend suspended sentences, entitling the defendant to resentencing before

a different district court judge.

      I. Factual & Procedural History.

      Mychael Richard Patten was charged with domestic abuse assault, child

endangerment, assault with a dangerous weapon, and false imprisonment

following an early morning fight with his wife on September 6, 2020. Patten was

angry with his wife when he confronted her in the couple’s bedroom at their

home in Fort Madison, believing she had been cheating on him. During the

ensuing argument, Patten prevented his wife from leaving, grabbed and held her

by the throat tight enough to leave bruising and impede her airflow, and

threatened her with a loaded gun. The encounter lasted several hours, during

which at some point the couple’s three-year-old daughter entered the bedroom.

It is unclear whether the girl saw the gun, but she left the bedroom shortly after

entering. Patten eventually cooled off and ended the encounter but not before

threatening to kill his wife if she called the police. That afternoon, Patten’s wife
                                          4


reported the incident to the Fort Madison Police Department, and police arrested

Patten the same evening.

      The prosecutor subsequently offered to recommend suspended sentences

on all counts if Patten agreed to plead guilty, an offer Patten accepted. At Patten’s

sentencing hearing, the following exchange took place between the court and the

prosecutor:

           [PROSECUTOR]: Your Honor, the State is asking that the Court
      adopt the plea agreement that is outlined in the Presentence
      Investigation Report that was agreed to by the parties.

            For the Court’s information, the sole reason for this
      recommendation by the State is based on conversations with the
      victim herself. And ordinarily that doesn’t necessarily drive the
      State’s recommendation, but based on the conversations with her
      and her sincere desire for the Defendant to be able to have a
      relationship with his daughter, she felt that that was of utmost
      importance and priority to give him this opportunity for a suspended
      sentence on these matters, with the special provision that he obtain
      a mental health evaluation and successfully complete all
      recommended treatment; that that evaluation occur within ninety
      days of today’s date, if that has not already been done, but as well
      issue a sentencing no contact order between herself and the
      Defendant.

           THE COURT: So how do you intend for me to follow any
      previous district court order or fashion a new visitation schedule?

            [PROSECUTOR]: Your Honor, the victim’s mother is a
      designated third party that could be utilized to make arrangements
      for the child.

           I’m not certain, but at one point the Department of Human
      Services was involved. I’m not certain if that is still the case, but that
      could be orchestrated or allowed for communication solely for the
      purpose of their daughter.

           But for the Court’s information, that is the sole driving force
      and the reason for the State’s recommendation in this matter.

      (Emphasis added.)
                                                5


       The district court declined to impose suspended sentences and instead

sentenced Patten to an indeterminate combined seven-years’ imprisonment, with

a one-year suspended sentence to follow. In fashioning its order, the court

considered Patten’s age (twenty-nine at the time of the offense), his level of

education, and the seriousness of the offenses. It also “weigh[ed] heavily” Patten’s

prior criminal history—in particular, the fact that he was on probation2 at the

time of the instant offense. The court did not explicitly address the prosecutor’s

statements other than to note that it “t[ook them] into account,” although it did

express concern over the fact “that everybody wants [Patten] to stay out of prison

just because [he] can then see [his] daughter who [he] endangered.”

       Patten appealed, alleging the prosecutor’s comments at sentencing

breached her obligation under the plea agreement to recommend suspended

sentences. We transferred the case to the court of appeals, which rejected

Patten’s argument that the prosecutor breached the plea agreement. The court

of appeals did not directly address the breach issue, however, reasoning instead

that the prosecutor’s statements did not affect the sentencing court’s decision.

In reaching that conclusion, it highlighted that “[t]he [sentencing] court’s

thorough explanation makes clear the court considered the big picture in

sentencing Patten to incarceration, regardless of how forcefully the prosecutor

emphasized the State’s recommendation of a suspended sentence. Furthermore,

the prosecutor never referred to the sentencing factors the court cited,” nor did


       2The  district court initially characterized the offense Patten was on probation for as a
felony, but defense counsel later clarified for the court it was in fact an aggravated misdemeanor.
The court noted the clarification but said the error did not affect its sentencing decision.
                                        6


she ever mention the presentence investigation report’s recommendation of

incarceration.

      As explained below, the court of appeals erred in focusing on the apparent

effect of the prosecutor’s statements, rather than on whether those statements

breached the plea agreement. On the merits of that issue, we hold the

prosecutor’s statements did constitute a breach.

      II. Scope and Standard of Review.

      To appeal a sentence following a guilty plea—unless the plea is to a class

“A” felony—the Iowa Code requires a defendant to establish good cause. Iowa

Code § 814.6(1)(a)(3) (2020). Patten claims that the State breached its plea

agreement to recommend suspended sentences. Because Patten raises a

challenge to the sentence rather than to the guilty plea itself, good cause has

been established. See State v. Davis, 971 N.W.2d 546, 554 (Iowa 2022) (holding

that an appeal claiming the prosecutor breached the plea agreement with respect

to a sentencing recommendation is a challenge to the sentence imposed, rather

than to the plea itself, and constitutes good cause under section 814.6(1)(a)(3));

State v. Boldon, 954 N.W.2d 62, 69 (Iowa 2021) (same).

      We review criminal sentences for correction of errors at law. See Davis,

971 N.W.2d at 553. To warrant reversal of a sentence, the record must show

some “abuse of discretion or some defect in the sentencing procedure.” Id.

(quoting State v. Damme, 944 N.W.2d 98, 103 (Iowa 2020)). Breach of a plea

agreement is such a defect. See, e.g., State v. Lopez, 872 N.W.2d 159, 181 (Iowa

2015) (vacating defendant’s sentence and remanding for new sentencing before
                                        7


a different district judge after prosecutor breached plea agreement); State v.

Bearse, 748 N.W.2d 211, 217–18 (Iowa 2008) (same); State v. King,

576 N.W.2d 369, 371 (Iowa 1998) (en banc) (per curiam) (same). “[O]nce the State

has violated the plea agreement . . . the violation cannot be cured either by the

prosecutor’s offer to withdraw the [offending] comments or by the trial court’s

statement that it will not be influenced by” them. State v. Fannon,

799 N.W.2d 515, 521 (Iowa 2011) (quoting State v. Birge, 638 N.W.2d 529, 536–

37 (Neb. 2002)). But see Boldon, 954 N.W.2d at 70 (stating that when defense

counsel makes a contemporaneous objection to a plea breach, “[t]here may be

some circumstances where a breach can be cured at that time”).

      III. Analysis.

      The court of appeals focused its analysis on whether any potential breach

of the plea agreement by the prosecutor affected the sentencing proceedings. As

our caselaw makes clear, however, that issue is wholly divorced from the

question of whether a breach occurred in the first instance. In State v. King, the

state made this type of “no harm, no foul” argument that no breach occurred

because “the court ignored or was not influenced by the [improper] statements”

made by the prosecutor. 576 N.W.2d at 371. Regardless of the impact, we held

that the prosecutor’s breach required specific performance of the agreement—a

sentencing hearing where the prosecutor remained silent, as agreed. Id. We

followed the lead of Santobello v. New York, where the United States Supreme

Court required “resentencing even though the sentencing judge specifically

stated that the prosecutor’s recommendations did not influence his decision,”
                                       8


because the prosecutor’s failure to comply with his promise “tainted the entire

sentencing proceeding.” Id. (discussing Santobello v. New York, 404 U.S. 257,

262–63 (1971)). Resentencing is required regardless of the effect of the breach

on the sentencing court’s decision. Id.; see also Fannon, 799 N.W.2d at 521–22

(holding that the state cannot cure its breach of a plea agreement by withdrawing

the improper remarks made during a sentencing hearing).

      It may be true here that the prosecutor’s statements had little sway over

the sentencing court, particularly where the court rejected the collective

argument to keep Patten “out of prison just because [he] can then see [his]

daughter who [he] endangered.” But regardless of whether a prosecutor’s breach

of a plea agreement was likely ignored by the court, King, 576 N.W.2d at 371, or

even explicitly ignored, Santobello v. New York, 404 U.S. at 262, a breached plea

agreement leaves an indelible taint on the proceedings we cannot excuse or

overlook. The court of appeals should have focused its attention on whether the

prosecutor in fact breached the plea agreement. We turn to that issue now.

      “The relevant inquiry in determining whether the prosecutor breached the

plea agreement is whether the prosecutor acted contrary to the common purpose

of the plea agreement and the justified expectations of the defendant and thereby

effectively deprived the defendant of the benefit of the bargain.” Boldon,

954 N.W.2d at 71 (quoting State v. Frencher, 873 N.W.2d 281, 284 (Iowa Ct. App.

2015)). A plea agreement is “akin to [a] contract[],” Davis, 971 N.W.2d at 556

(quoting State v. Beres, 943 N.W.2d 575, 582 (Iowa 2020)), but one that carries

significant   constitutional    implications,    see     State    v.    Horness,
                                         9


600 N.W.2d 294, 298 (Iowa 1999). Therefore, “we are compelled to hold

prosecutors and courts to the most meticulous standards of both promise and

performance.” Id. (quoting State ex rel. Brewer v. Starcher, 465 S.E.2d 185, 192

(W. Va. 1995)). We require “strict, not substantial, compliance with the terms of

plea   agreements.”     Fannon,    799   N.W.2d    at     522;    see    also   Bearse,

748 N.W.2d at 215 (noting the        “need for strict compliance with [plea]

agreements”). “[V]iolations of either the terms or the spirit of the agreement,”

Horness, 600 N.W.2d at 298 (quoting Stubbs v. State, 972 P.2d 843, 845 (Nev.

1998)), even if seemingly minor, “are intolerable and adversely impact the

integrity of the prosecutorial office and the entire judicial system,” King,

576 N.W.2d at 370.

       Where,   as    here,   an   agreement   calls    for   a   specific   sentencing

recommendation, we have relied on the ordinary meaning of “recommend” to

distill some of a defendant’s justified expectations. Prosecutors cannot “simply

inform[] the court of the” agreement, they must “present the recommended

sentences with [their] approval, . . . commend the[] sentences to the court, and

. . . otherwise indicate to the court that the recommended sentences are

supported by the State and worthy of the court’s acceptance.” Horness,

600 N.W.2d at 299;     see also Lopez,       872 N.W.2d at 179 n.7 (declining to

reexamine Horness and other cases in light of United States v. Benchimol,

471 U.S. 453, 455–56 (1985) (per curiam)).

       We have also framed the question from the opposite perspective: What

must a prosecutor not do in making a recommendation? Adopting federal
                                       10


caselaw on the issue, we have said that a prosecutor must not inject “material

reservations”   about   a   recommendation     into   the   proceedings.   Boldon,

954 N.W.2d at 71 (citing United States v. Cachucha, 484 F.3d 1266, 1270–71

(10th Cir. 2007)); Frencher, 873 N.W.2d at 284 (“Where the State technically

complied with the agreement by explicitly recommending the agreed-upon

sentence but expressed material reservations . . . it can be fairly said the State

deprived the defendant of the benefit of the bargain and breached the plea

agreement.”). In State v. Frencher the court of appeals listed some examples of

how a prosecutor expresses material reservations about a recommendation,

which we repeated in State v. Boldon: both explicit reservations, such as

“express[ing] regret for entering into the plea agreement”; as well as implicit

reservations, such as “proposing alternative sentences[,] . . . requesting ‘an

appropriate sentence’ rather than the agreed-upon sentence[,] . . . making a

recommendation and then reminding the court it is not bound by the plea

agreement[,] or . . . emphasizing a more severe punishment recommended by the

presentence investigation author.” Frencher, 873 N.W.2d at 285; see also

Boldon, 954 N.W.2d at 71–72. These examples are not exhaustive but help

illustrate the wide range of conduct that may cast doubt on whether the

prosecutor is truly recommending the proposed sentence.

      Case in point—here we have a record which, when viewed from a distance,

seems innocuous. The prosecutor asked the court to adopt the written plea

agreement, which included the joint recommendation for suspended sentences.

As noted earlier, however, we require “strict compliance” with both the letter and
                                                  11


spirit of plea agreements, which requires us to engage in a context-specific

inquiry into the State’s compliance with promises made in a plea agreement. See

Bearse, 748 N.W.2d at 215. On closer analysis of the subsequent discussion

with    the   court,    it   appears      the     prosecutor    was     not   giving     her    own

recommendation;         but     rather,    was      simply     transmitting      the    purported

recommendation of the victim.3

       The only affirmative statement the prosecutor made regarding the State’s

position was the perfunctory request for “the Court [to] adopt the plea

agreement,” which was immediately followed by the repeated emphasis of the

victim’s wishes as the “sole reason” and the “sole driving force” for the

recommendation. The natural implication of the latter statements, particularly

in light of their repetition, is that the prosecutor did not personally believe

suspended sentences were appropriate, since her professional view of their

appropriateness        would      alone      be     a   sufficient     justification      for   the

recommendation. The rest of the prosecutor’s discussion focused exclusively on

the victim’s position, explaining that for the sake of “her [(the victim’s)] sincere

desire for [Patten] to be able to have a relationship with his daughter, she felt

that that was of utmost importance and priority to give [Patten] this opportunity

for a suspended sentence.” (Emphasis added.) In sum, the prosecutor gave the




       3Indeed,  it is unclear whether these actually were the victim’s wishes in this case. Patten’s
guilty plea was filed November 20, 2020, but in a victim-impact statement completed December
13, the victim indicated she was “afraid that if [Patten] is let out on probation, that he would try
to come after [her] again,” and that she “personally would not feel safe if he was released.” Nothing
else in the record indicates what the victim’s wishes were, either before or after the victim-impact
statement, other than the prosecutor’s statements at the subsequent sentencing.
                                      12


court little to go on vis-à-vis the State’s position, and went out of her way to

make it clear it was the victim who believed the requested suspended sentences

were appropriate, listed the victim’s justifications, and indicated twice that—

absent the victim’s recommendation—there was no basis for the State’s

recommendation. But the plea bargain obligated the State, not the victim, to

recommend suspended sentences.

      The State argues the prosecutor’s comments served as an explanation of

the State’s motivation for entering the plea agreement, and the explanation did

not undermine its recommendation; in essence, that the prosecutor was only

providing context for her recommendation. But this argument assumes a

recommendation was actually made in the first place; simply having a reason to

make a recommendation does not mean one has fulfilled her obligation to

actually make the recommendation.

      Context informs the existence of a recommendation, not vice-versa. The

prosecutor’s recommendation to adopt the plea agreement was not set in

concrete as soon as the words came out of her mouth, such that we need not

consider the rest of the colloquy. Rather, the recommendation is only fully

cemented by the entire set of circumstances surrounding the prosecutor’s

performance. Although we agree it is often helpful (and sometimes even

necessary) to explain a recommendation, doing so does not inherently advance

a recommendation, cf. Benchimol, 471 U.S. at 456 (noting the government’s

“suggest[ion] that spreading on the record its reasons for agreement to a plea

bargain in a particular case—for example, that it did not wish to devote scarce
                                        13


resources to a trial . . . would frequently harm, rather than help, the defendant’s

quest for leniency”), just as it does not inherently undercut one.

      Here, the manner in which the prosecutor presented this explanation

undercut any impression that the State was in favor of the proposed suspended

sentences. By informing the court that the victim’s wishes were the sole reason

for the State’s agreement, without endorsing the recommendation as her own or

expressing agreement with the victim’s reasoning, the prosecutor was not merely

providing context to support an otherwise questionable recommendation. See,

e.g., State v. Schlachter, 884 N.W.2d 782, 786 (Iowa Ct. App. 2016) (“The correct

recitation of Schlachter’s [otherwise unavailable] criminal record was not a

distraction from the prosecutor’s recommendation, but strengthened it by

alerting the court the prosecutor was aware of Schlachter’s criminal record and

was making the recommendation with that knowledge.”). Rather, although

perhaps not intentionally, she implicitly conveyed material reservations about

the recommended suspended sentences. Cf. Bearse, 748 N.W.2d at 215

(“[I]nadvertence by a prosecutor will not excuse noncompliance.”). Having found

at least implicit material reservations in the prosecutor’s explanation, we cannot

conclude that the prosecutor fulfilled her promise to recommend suspended

sentences.

      We emphasize that this is a highly context-specific analysis. In another

case, it may be no surprise to hear a prosecutor give a similar explanation. Even

here, had the prosecutor at least said the State stands behind or supports the

victim’s belief that suspended sentences were appropriate in this case, we might
                                              14


reach a different resolution. Thus, we do not hold that discussion of victims’

interests at sentencing is categorically improper. Cf. Davis, 971 N.W.2d at 560

(Christensen, C.J., concurring in part and dissenting in part) (“Because victim

rights compliance is essential to the sentencing hearing and the factors that a

court must weigh in exercising its discretion, consideration of and commentary

regarding the victim’s wishes may be relevant and appropriate at the sentencing.”

(quoting State v. Bokenyi, 848 N.W.2d 759, 772 (Wis. 2014))). We do hold that—

in this instance—the prosecutor’s reference to the victim’s wishes as the “sole

reason” for recommending suspended sentences expressed material reservations

about the prosecutor’s recommendation by indicating, “with a wink and a nod,”

Bearse, 748 N.W.2d at 218, that the recommendation was not really coming

from the State at all, but rather from the victim.4 The State cannot undertake an

obligation to give its own recommendation, then act as a mere conduit for victims

or other third parties. The prosecutor’s acquiescence in whatever the victim’s

recommendation happened to be is not what Patten bargained away his

constitutional rights for.




       4If a prosecutor is truly indifferent as to the appropriate sentence in a case and cannot

endorse the recommendation as her own, an agreement to remain silent at sentencing might be
the more appropriate course of action. As we said in Horness:
       [T]he State’s promise to recommend specific sentences to the court requires the
       prosecutor to present the recommended sentences with his or her approval, to
       commend these sentences to the court, and to otherwise indicate to the court that
       the recommended sentences are supported by the State and worthy of the court’s
       acceptance. . . . If the prosecutor keeps this duty in mind when negotiating a plea
       agreement, so that any agreed-upon sentencing recommendation is “fair” under
       the circumstances, then the prosecutor should have no problem in truly
       recommending the negotiated sentence to the court.
600 N.W.2d at 299 (emphasis added) (citation omitted).
                                         15


         Accordingly, we hold that the prosecutor breached the parties’ plea

agreement. Patten was deprived of the benefit of his bargain—a recommendation

from the prosecutor, free of material reservations.

         The proper remedy for the State’s breach requires, as Patten requests,

“resentencing by a different judge, with the prosecutor obligated to honor the

plea agreement and sentencing recommendation.” Davis, 971 N.W.2d at 558

(majority opinion) (quoting Lopez, 872 N.W.2d at 181). “We intend no criticism

of the district judge by this action, and none should be inferred.” Lopez,

872 N.W.2d at 181 (quoting Cachucha, 484 F.3d at 1271).

         IV. Conclusion.

         For the foregoing reasons, we vacate the decision of the court of appeals

and remand the case to the district court for resentencing before a different

judge.

         DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT OF CONVICTION AFFIRMED, SENTENCE VACATED, AND

REMANDED FOR RESENTENCING.

         All justices concur except May, J., who takes no part.